Table of Contents As filed with the Securities and Exchange Commission onJune 14, 2007 Registration Statement Nos.333-141366 and 333-141366-01 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO.2 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RSB BONDCO LLC (Exact name of Co-Registrant and Issuing Entity as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 41-2233956 (I.R.S. Employer Identification No.) Suite 202 103 Foulk Road Wilmington, Delaware 19803 (302) 691-6409 (Address, including zip code, and telephone number, including area code, of Issuing Entity’s principal executive office) BALTIMORE GAS AND ELECTRIC COMPANY (Exact name of Co-Registrant, Depositorand Sponsor as specified in its charter) MARYLAND (State or other jurisdiction of incorporation or organization) 52-0280210 (I.R.S. Employer Identification No.) 110 W. Fayette Street Baltimore, Maryland 21201 (410) 685-0123 (Address, including zip code, and telephone number, including area code, of Depositor’s principal executive office) John R. Collins Senior Vice President and Chief Financial Officer Baltimore Gas and Electric Company 110 W. Fayette Street Baltimore, Maryland 21201 (410) 685-0123 (Names and addresses, including zip codes, and telephone numbers, including area codes, of agents for service) With copies to: Robert J. Reger, Jr., Esq. Thelen Reid Brown Raysman & Steiner LLP 875 Third Avenue New York, New York 10022 (212) 603-2000 Jeffrey J. Delaney, Esq. Todd W. Eckland, Esq. Pillsbury Winthrop Shaw Pittman LLP 1540 Broadway New York, New York 10036 (212) 858-1000 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective as determined by market conditions and other factors. Table of Contents If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment for an offering pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Rate Stabilization Bonds $635,000,000 100% $635,000,000 $19,494.50(2) (1) Estimated solely for the purpose of calculating the registration fee. (2)$30.70 was paid with the filing of this Registration Statement on March 16, 2007. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. Neither this preliminary prospectus supplement nor the accompanying prospectus constitutes an offer to sell, or a solicitation of an offer to buy, these securities in any state or jurisdiction in which it is unlawful to make any such offer or solicitation. Subject to Completion. Dated June , 2007. Preliminary Prospectus Supplement to Prospectus dated , 2007. PROSPECTUS SUPPLEMENT (To Prospectus dated , 2007) $ RSB BondCo LLC Issuing Entity of the Rate Stabilization Bonds Baltimore Gas and Electric Company Depositor, Sponsor and Initial Servicer Rate Stabilization Bonds, Series [A] Tranche Expected Average Life (Years) Principal Amount Offered Interest Rate Price to Public (%) Underwriting Discounts and Commissions Proceeds to the Issuing Entity Scheduled Maturity Date Legal Final Maturity Date The total price to the public is $. The total amount of the underwriting discounts and commissions is $. The total amount of proceeds to the Issuing Entity before deduction of expenses to be paid from proceeds (estimated to be $) is $. Additional expenses will be paid from the Issuing Entity's capital account. Investing in the Rate Stabilization Bonds, Series [A] involves risks. Please read “RISK FACTORS” beginning on page of the accompanying prospectus. RSB BondCo LLC is issuing $ of Rate Stabilization Bonds, Series [A], referred to herein as the Bonds, in [three] tranches. Baltimore Gas and Electric Company, or BGE, is the depositor, sponsor and initial servicer of the Bonds. The Bonds are obligations of the Issuing Entity supported by rate stabilization property which includes the right to a special, irrevocable nonbypassable charge, known as a qualified rate stabilization charge, paid by all existing and future residential electric customers located in the service territory of the sponsor based on their consumption of electricity as discussed herein. The Maryland Public Service Commission requires that qualified rate stabilization charges be adjusted semi-annually, and more frequently if necessary, to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the Bonds, and certain ongoing costs of administering and servicing the Bonds, as described further in this prospectus supplement and the accompanying prospectus. Credit enhancement will be provided by such periodic adjustments to the qualified rate stabilization charge, as well as by general, excess funds and capital subaccounts held under the indenture and security posted by certain retail electric providers. Table of Contents Public Utility Companies Article Sec. 7-520 et seq., enacted in the State of Maryland in June 2006, referred to herein as the Rate Stabilization Act, among other things, authorizes Maryland electric public utilities to recover their deferred rate stabilization plan costs, incurred by them in providing standard offer service to residential electric customers, using rate stablilization bonds supported by irrevocable qualified rate orders issued by the Maryland Public Service Commission. Pursuant to the Rate Stabilization Act, the Maryland Public Service Commission issued an irrevocable qualified rate order (Order No. 81181) to the sponsor on December 28, 2006. Pursuant to the qualified rate order, the sponsor established the Issuing Entity as a bankruptcy remote special purpose subsidiary company to issue the Bonds. In the qualified rate order, the Maryland Public Service Commission authorized a qualified rate stabilization charge to be imposed on all existing and future residential electric customers located in the sponsor’s service territory to pay principal and interest on the Bonds and other administration and servicing expenses related to the Bonds. Baltimore Gas and Electric Company, as servicer, will collect qualified rate stabilization charges on behalf of the Issuing Entity and remit the qualified rate stabilization charges daily to an indenture trustee. Please read “THE BONDS—The Rate Stabilization Property” in this prospectus supplement. The Bonds represent obligations only of the Issuing Entity and do not represent obligations of the sponsor or any of its affiliates other than the Issuing Entity. Please read “THE BONDS—The Rate Stabilization Property”, “—The Collateral” and “CREDIT ENHANCEMENT” in this prospectus supplement. The Bonds are not a debt or general obligation of the State of Maryland, the Maryland Public Service Commission or any other governmental agency or instrumentality and are not a charge on the full faith and credit or the taxing power of the State of Maryland or any governmental agency or instrumentality. The Maryland Public Service Commission and its financial advisor, Public Resources Advisory Group, have had discussions with BGE regarding the structuring and pricing of the Bonds. Additional information is contained in the accompanying prospectus. You should read this prospectus supplement and the accompanying prospectus carefully before you decide to invest in the Bonds. This prospectus supplement may not be used to offer or sell the Bonds unless accompanied by the prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS ARE TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The underwriters expect to deliver the Bonds through the book-entry facilities of The Depository Trust Company against payment in immediately available funds on or about [June , 2007]. Each Bond will be entitled to interest on and of each year. The first scheduled payment date is , 2008. There currently is no secondary market for the Bonds, and we cannot assure you that one will develop. [Underwriters] Prospectus Supplement dated , 2007. Table of Contents TABLE OF CONTENTS PROSPECTUS SUPPLEMENT READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS S-1 SUMMARY OF TERMS S-2 THE BONDS S-10 The Collateral S-10 The Rate Stabilization Property S-11 Qualified Rate Order S-12 Payment and Record Dates and Payment Sources S-12 Principal Payments S-13 EXPECTED AMORTIZATION SCHEDULE S-15 Outstanding Principal Amount Per Tranche S-15 Weighted Average Life Sensitivity S-15 Assumptions S-16 Fees and Expenses S-16 Interest Payments S-17 Optional Redemption S-17 THE INDENTURE TRUSTEE S-18 CREDIT ENHANCEMENT S-18 True-Up Mechanism for Payment of Scheduled Principal and Interest S-18 Collection Account and Subaccounts S-18 How Funds in the Collection Account Will Be Allocated S-19 Retail Electric Provider Deposits and Other Credit Support S-21 THE QUALIFIED RATE STABILIZATION CHARGES S-21 UNDERWRITING THE BONDS S-21 The Underwriters’ Sales Price for the Bonds S-22 No Assurance as to Resale Price or Resale Liquidity for the Bonds S-23 Various Types of Underwriter Transactions That May Affect the Price of the Bonds S-23 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES S-24 RISK WEIGHTING OF THE BONDS UNDER CERTAIN INTERNATIONAL CAPITAL GUIDELINES S-24 RATINGS FOR THE BONDS S-25 WHERE YOU CAN FIND MORE INFORMATION S-26 LEGAL PROCEEDINGS S-26 LEGAL MATTERS S-26 OFFERING RESTRICTIONS IN CERTAIN JURISDICTIONS S-26 PROSPECTUS READING THIS PROSPECTUS AND THE ACCOMPANYING SUPPLEMENT 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 1 PROSPECTUS SUMMARY 3 RISK FACTORS 15 RISKS ASSOCIATED WITH POTENTIAL JUDICIAL, LEGISLATIVE OR REGULATORY ACTIONS 15 SERVICING RISKS 18 RISKS ASSOCIATED WITH THE UNUSUAL NATURE OF THE RATE STABILIZATION PROPERTY 21 RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF THE SPONSOR OR THE SERVICER 21 RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF RETAIL ELECTRIC PROVIDERS 26 OTHER RISKS ASSOCIATED WITH AN INVESTMENT IN THE RATE STABILIZATION BONDS 26 i Table of Contents THE RATE STABILIZATION ACT 27 BGE’S QUALIFIED RATE ORDER 31 RETAIL ELECTRIC PROVIDERS 34 DESCRIPTION OF THE RATE STABILIZATION PROPERTY 34 AFFILIATIONS AMONG TRANSACTION PARTIES 36 THE INITIAL SERVICER, DEPOSITORAND SPONSOR 36 RSB BONDCO LLC, THE ISSUING ENTITY 40 USE OF PROCEEDS 43 DESCRIPTION OF THE RATE STABILIZATION BONDS 43 THE INDENTURE TRUSTEE 63 SECURITY FOR THE RATE STABILIZATION BONDS 63 WEIGHTED AVERAGE LIFE AND YIELD CONSIDERATIONS FOR THE RATE STABILIZATION BONDS 69 THE SALE AGREEMENT 70 THE SERVICING AGREEMENT 80 HOW A BANKRUPTCY MAY AFFECT YOUR INVESTMENT 89 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 93 MATERIAL MARYLAND TAX CONSEQUENCES 96 ERISA CONSIDERATIONS 96 PLAN OF DISTRIBUTION 99 RISK WEIGHTING OF THE BONDS UNDER CERTAIN INTERNATIONAL CAPITAL GUIDELINES 99 RATINGS FOR THE RATE STABILIZATION BONDS 101 WHERE YOU CAN FIND MORE INFORMATION 101 LEGAL MATTERS 102 GLOSSARY OF DEFINED TERMS 102 ii Table of Contents [THIS PAGE INTENTIONALLY LEFT BLANK] Table of Contents READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS This prospectus supplement and the accompanying prospectus provide information about us, the Bonds and Baltimore Gas and Electric Company, or BGE, the depositor, sponsor and initial servicer of the Bonds. This prospectus supplement describes the specific terms of the Bonds. The accompanying prospectus describes terms that apply to all series of rate stabilization bonds we may issue, including the Bonds offered hereby. References in this prospectus supplement and the accompanying prospectus to the term we, us or the Issuing Entity mean RSB BondCo LLC, the entity which will issue the Bonds. References to BGE, thedepositor or the sponsor mean Baltimore Gas and Electric Company. References to the servicer mean BGE and any successor servicer under the servicing agreement referred to in this prospectus supplement and the accompanying prospectus. References to Constellation mean Constellation Energy Group, Inc., the parent company of BGE. We also refer to the Maryland Public Service Commission as the Maryland Commission or the PSC. References to the Rate Stabilization Act means legislation passed by the State of Maryland in June 2006, which required BGE to implement a rate stabilization plan and authorized BGE to finance or recover its costs incurred under its rate stabilization plan, generally referred to as the rate stabilization costs, on terms and conditions determined by the PSC.References to the qualified rate order mean the order (Order No. 81181) issued by the Maryland Commission on December 28, 2006, pursuant to the Rate Stabilization Act, which authorized the issuance of the Bonds as rate stabilization bonds, and the recovery of qualified rate stabilization charges, which are expected to be sufficient to provide timely payment of scheduled principal and interest on the Bonds, and certain ongoing administration and servicing costs related to the rate stabilization property. In general terms, all of the rights and interests of BGE that relate to the Bonds under the qualified rate order, upon transfer to the Issuing Entity pursuant to the sale agreement referred to in this prospectus supplement and the accompanying prospectus, are referred to as the rate stabilization property. Unless the context otherwise requires, the term customer or residential electric customer means a residential end user of electricity and related services provided by BGE or by a retail electric provider, which is an electric supplier licensed to provide electric generation supply to residential electric customers via BGE’s transmission and distribution system that is authorized to bill and collect qualified rate stabilization charges. You can find a glossary of some of the other defined terms we use in this prospectus supplement and the accompanying prospectus on page of the accompanying prospectus. We have included cross-references to sections in this prospectus supplement and the accompanying prospectus where you can find further related discussions. You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. Neither we nor any underwriter, agent, dealer, salesperson, the Maryland Commission or BGE has authorized anyone else to provide you with any different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not offering to sell the Bonds in any jurisdiction where the offer or sale is not permitted. The information in this prospectus supplement is current only as of the date of this prospectus supplement. S-1 Table of Contents SUMMARY OF TERMS The following section is only a summary of selected information and does not provide you with all the information you will need to make your investment decision. There is more detailed information in this prospectus supplement and in the accompanying prospectus. To understand all of the terms of the offering of the Bonds, carefully read this entire document and the accompanying prospectus. S-2 Table of Contents Securities offered: $ Rate Stabilization Bonds, Series [A], scheduled to pay principal semi-annually and sequentially in accordance with the expected amortization schedule described in this prospectus supplement. Only the Series [A] Bonds are being offered through this prospectus supplement and we may issue additional series in the future. Please read “Master Trust Structure; Issuance of Additional Series” in this Summary of Terms. Issuing Entity and capital structure: RSB BondCo LLC is a special purpose bankruptcy-remote Delaware limited liability company. Baltimore Gas and Electric Company is our sole member and owns all of our equity interests. We were formed solely to purchase and own rate stabilization property, to issue rate stabilization bonds and to perform activities incidental thereto. Please read “RSB BONDCO LLC, THE ISSUING ENTITY” in the accompanying prospectus. In addition to the rate stabilization property, we will be capitalized with an upfront deposit of 0.5% of the Bonds’ original principal amount (to be held in the capital subaccount). We will also receive an additional capital contribution of $to pay certain of the transaction expenses and related costs, which amount will not be held in the capital subaccount and will not be available to pay debt service on the bonds. Our address: Suite 202 103 Foulk Road Wilmington, Delaware 19803 Our telephone number: (302) 691-6409 Our managers: The following is a list of our managers as of the date of this prospectus supplement: Name AgeBackground Kenneth W. DeFontes, Jr.56 President and Chief Executive Officer of Baltimore Gas and Electric Company and Senior Vice President of Constellation (since October 2004). Prior to October 2004, Vice President, Electric Transmission and Distribution for BGE. Required ratings: Aaa/AAA/AAA by Moody’s, S&P and Fitch, respectively. Please read “Ratings for the Bonds” in this prospectus supplement. The depositor, sponsor and servicer of the rate stabilization property: BGE is an electric transmission and distribution utility company and a gas distribution utility company with a service territory that covers the City of Baltimore and all or part of ten counties in central Maryland. BGE is regulated by the Maryland Commission and the Federal Energy Regulatory Commission with respect to rates and other aspects of its business. BGE's electric service territory includes an area of approximately 2,300 square miles. BGE is an operating subsidiary of Constellation, which is based in Baltimore, Maryland. The Bonds do not constitute a debt, liability or other legal obligation of BGE or Constellation or any of their affiliates other than RSB BondCo LLC. BGE, acting as the initial servicer, and any successor or assignee servicer, will service the rate stabilization property securing the Bonds under a servicing agreement with us. Please read “THE INITIAL SERVICER, DEPOSITORAND SPONSOR” and “THE SERVICING AGREEMENT” in the accompanying prospectus. S-3 Table of Contents BGE’s address: 110 W. Fayette Street Baltimore, Maryland 21201 BGE’s telephone number: (410) 685-0123 Maryland Commission financial advisor: Public Resources Advisory Group Use of proceeds: To pay certain of the expenses of the issuance and sale of the Bonds and to purchase the rate stabilization property relating to the Bonds from BGE. In accordance with the qualified rate order, BGE will use the proceeds from the sale of the rate stabilization property to finance or recover its rate stabilization costs. Please read “USE OF PROCEEDS” in the accompanying prospectus. Bond structure: [Amortizing fund bond]; tranches , expected average life years, , expected average life years,and, expected average life years, are scheduled to pay principal semi-annually and sequentially. Please read the “EXPECTED AMORTIZATION SCHEDULE”. Indenture Trustee: Deutsche Bank Trust Company Americas Indenture Trustee’s experience: Please read “THE INDETURE TRUSTEE” in this prospectus supplement for a description of the indenture trustee’s duties and responsibilities under the indenture. Average life profile: Stable. Prepayment is not permitted; there is no prepayment risk. Extension risk is possible but is expected to be statistically insignificant. Please read “EXPECTED AMORTIZATION SCHEDULE—Weighted Average Life Sensitivity” in this prospectus supplement and “WEIGHTED AVERAGE LIFE AND YIELD CONSIDERATIONS FOR THE RATE STABILIZATION BONDS” in the accompanying prospectus. Optional redemption: None. Non-call for the life of the Bonds. Minimum denomination: [$100,000, or integral multiples of $1,000 in excess thereof, except for one bond of each tranche which may be of a smaller denomination.] Credit/security: The Bonds are secured only by our assets, consisting principally of the rate stabilization property relating to the Bonds and funds on deposit in the collection account for the Bonds and related subaccounts. The subaccounts consist of a capital subaccount, which will be funded at closing in the amount of 0.5% of the initial aggregate principal amount of the Bonds, a general subaccount, into which the servicer will deposit all qualified rate stabilization charge collections, and an excess funds subaccount, into which any amounts collected and remaining on a payment date after all payments to bondholders and other parties have been made will be transferred. Amounts on deposit in each of these subaccounts will be available to make payments on the Bonds on each payment date as described in this prospectus supplement. For a description of the rate stabilization property, please read “THE BONDS―The Rate Stabilization Property” in this prospectus supplement. S-4 Table of Contents Pursuant to the qualified rate order issued by the Maryland Commission, rate stabilization property is the irrevocable right to impose, collect and receive a nonbypassable consumption-based qualified rate stabilization charge from all existing and future residential electric customers (approximately 1.1 million customers as of December 31, 2006), in BGE’s service territory. The PSC, through the qualified rate order, requires that qualified rate stabilization charges be set and adjusted at least semi-annually to collect amounts expected to be sufficient to pay principal and interest on a timely basis and certain ongoing costs of administering and servicing the Bonds. Additionally, certain retail electric providers in BGE’s service territory that bill and collect qualified rate stabilization charges must provide a cash deposit or comparable security to provide for payment of such qualified rate stabilization charge collections in the event of default by such retail electric providers. Please read “CREDIT ENHANCEMENT—True-Up Mechanism for Payment of Scheduled Principal and Interest”, “—Collection Account and Subaccounts”, and “—Retail Electric Provider Deposits and Other Credit Support” in this prospectus supplement, as well as the chart entitled “Parties to the Transaction and Responsibilities”, “THE RATE STABILIZATION ACT” and “DESCRIPTION OF THE RATE STABILIZATION PROPERTY―Creation of Rate Stabilization Property; Qualified Rate Order” in the accompanying prospectus. State pledge: The State of Maryland has pledged in the Rate Stabilization Act that it will not take or allow any action that would impair the value of the rate stabilization property, or reduce, alter or impair the qualified rate stabilization charges until the Bonds are fully repaid or discharged, other than specified true-up adjustments to correct any overcollections or undercollections. Please read “THE RATE STABILIZATION ACT―BGE and Other Utilities May Securitize Rate Stabilization Costs” in the accompanying prospectus. True-up mechanism for payment of scheduled principal and interest: The Rate Stabilization Act and the irrevocable qualified rate order together ensure that qualified rate stabilization charges to all existing and future residential electric customers will be adjusted at least semi-annually, to ensure the expected recovery of amounts sufficient to provide timely payment of scheduled principal and interest on the Bonds and certain ongoing administration and servicing costs related to the rate stabilization property. Pursuant to the qualified rate order, adjustments other than the semi-annual adjustments may be made under certain circumstances and, to the extent any Bonds remain outstanding after the scheduled maturity date of the last tranche, will be made quarterly. There is no “cap” on the level of qualified rate stabilization charges that may be imposed on residential electric customers to pay on a timely basis scheduled principal and interest on the Bonds and certain ongoing administration and servicing costs related to the rate stabilization property. Please read “THE RATE STABILIZATION ACT―BGE and other Utilities May Securitize Rate Stabilization Costs” and “THE SERVICING AGREEMENT―The Qualified Rate Stabilization Charge Adjustment Process” in the accompanying prospectus. S-5 Table of Contents Qualified rate stabilization charges: The servicer will have the right to collect, on our behalf, qualified rate stabilization charges from all existing and future residential electric customers located within BGE’s service territory, even if those customers elect to purchase electricity from a retail electric provider or if another entity, including a municipality, succeeds for any reason to the interests and obligations of BGE or otherwise provides electric delivery service to residential electric customers in BGE’s service territory. Please read “OTHER RISKS ASSOCIATED WITH AN INVESTMENT IN THE RATE STABILIZATION BONDS—Technological Change Might Make Alternative Energy Sources More Attractive in the Future” in the accompanying prospectus. The qualified rate stabilization charges are applied to residential electric customers individually based on consumption of electricity and are adjusted as necessary under the true-up mechanism. Please read “THE QUALIFIED RATE STABILIZATION CHARGES” in this prospectus supplement and “BGE’S QUALIFIED RATE ORDER” and “THE SERVICINGAGREEMENT―The Qualified Rate Stabilization Charge Adjustment Process” in theaccompanying prospectus. Initial qualified rate stabilization charge as a percentage of customer’s total electricity bill: The initial qualified rate stabilization charge of 0. ($) per kWh would represent approximately % of the total bill received by a 1,000 kWh residential electric customer in BGE’s service territory as of , 2007. Allocation of partial customer payments BGE must allocate customer payments in the order of priority established in regulations promulgated by the Maryland Commission. Because BGE issues a single monthly bill to its customers, customers receiving both electric and gas service from BGE receive a single bill reflecting charges for both services. Based on the Maryland Commission regulations, partial payments received from an electric and gas customer must first be applied to gas charges. Please read “THE INITIAL SERVICER, DEPOSITORAND SPONSOR—Allocation of Partial Customer Payments” in the accompanying prospectus. With respect to partial payments of residential electric customer bills, the amount applied to electric utility service charges (whether arrearages or current charges) pursuant to the applicable posting priorities will be allocated by the servicer first, ratably based on the amount owed for qualified rate stabilization charges and the amount owed for other fees and charges, other than late charges owed to the servicer, and second, all remaining collections will be allocated to late charges. Please read “Allocations as Between Series” in this Summary of Terms. Priority of distributions: On each payment date for the Bonds, the indenture trustee will allocate or pay all amounts on deposit in the general subaccount of the collection account in the following order of priority: 1. payment of a pro rata portion of the indenture trustee’s fees (including the fees and expenses of its counsel), expenses and any outstanding indemnity amounts not to exceed $850,000 per annum, 2. payment of the servicing fee relating to the Bonds, plus any unpaid servicing fees from prior payment dates, S-6 Table of Contents 3. payment of the administration fee, plus any unpaid administration fees from prior payment dates, 4.payment of a pro rata portion of all of our other ordinary periodic operating expenses relating to the Bonds, such as accounting and audit fees, rating agency fees, legal fees, independent managers’ fees and certain reimbursable costs of the servicer under the servicing agreement, not to exceed $250,000 per annum, 5. payment of the interest then due on the Bonds, including any past-due interest, 6.payment of the principal then required to be paid on the Bonds as a result of acceleration upon an event of default or at final maturity, 7. payment of the principal then scheduled to be paid on the Bonds in accordance with the expected amortization schedule, including any previously unpaid scheduled principal, 8. payment of a pro rata portion of any of our remaining unpaid operating expenses and any remaining amounts owed pursuant to the basic documents, including all remaining indemnity amounts owed to the indenture trustee, but excluding the servicing fee and administration fee to the extent they exceed the amounts described below, 9. replenishment of any amounts drawn from the capital subaccount, 10. allocation of the remainder, if any, to the excess funds subaccount, and 11. after the Bonds have been paid in full and discharged, the balance, together with all amounts in the capital subaccount and the excess funds subaccount, to us free and clear of the lien of the indenture. If there are other series of rate stabilization bonds then outstanding, amounts in items 1, 4 and 8 will be allocated among the different series based on their respective outstanding principal amounts. Please read “CREDIT ENHANCEMENT—How Funds in the Collection Account will be Allocated” in this prospectus supplement. The annual servicing fee payable to BGE while it is acting as servicer of the rate stabilization property shall not at any time exceed 0.05% of the original principal amount of the Bonds. The annual servicing fee payable to any other servicer of the rate stabilization property appointed as a result of a default by the previous servicer or otherwise shall not at any time exceed 1.25% of the original principal amount of the Bonds unless a higher rate is approved by the Maryland Commission. The annual administration fee shall not at any time exceed $100,000. Although the annual amounts paid pursuant to items 2 and 3 may not exceed specified amounts, BGE may seek approval from the PSC to recover from customers incremental costs in excess of those specified amounts, provided that such incremental costs shall neither be considered an operating expense nor be paid out of the collection account or included in the calculation of periodic true-up adjustments. Master trust structure; issuance of additional series: Our governing documents and the indenture have been structured as the functional equivalent of a master trust in that we may, subject to the terms of the qualified rate order or any subsequent qualified rate order but without your prior review or approval, acquire additional rate stabilization property and issue one or more additional series of rate stabilization bonds which are backed by such rate stabilization property, all of which rate S-7 Table of Contents stabilization bonds will be paid through collections of additional qualified rate stabilization charges from the same group of residential electric customers and associated retail electric providers, if any.Please read “Allocations as Between Series” in this Summary of Terms.In addition, BGE may also sell rate stabilization property to one or more entities other than us in connection with the issuance of a new series of rate stabilization bonds without your prior review or approval.The aggregate outstanding principal amount of rate stabilization bonds that may be authenticated and delivered under the indenture may not exceed the aggregate amount of rate stabilization bonds that are authorized under all applicable qualified rate orders.Any new series may include terms and provisions that would be unique to that particular series.We may not issue additional rate stabilization bonds nor may BGE sell rate stabilization property to other entities issuing rate stabilization bonds if the issuance would result in the credit ratings on any outstanding series of rate stabilization bonds being suspended, reduced or withdrawn.Please read “DESCRIPTION OF THE RATE STABILIZATION BONDS―Conditions of Issuance of Additional Series and Acquisition of Additional Rate Stabilization Property” in the accompanying prospectus. Allocations as between series: The Bonds will not be subordinated in right of payment to any other series of rate stabilization bonds. Each series of rate stabilization bonds will be secured by its own rate stabilization property, which will include the right to impose, collect and receive qualified rate stabilization charges calculated in respect of that series, and the right to impose true-up adjustments to correct overcollections or undercollections in respect of that series. Each series will also have its own collection account, including any related subaccounts, into which collections of the qualified rate stabilization charges relating to that series will be deposited and from which amounts will be withdrawn to pay the rate stabilization bonds of that series. Holders of rate stabilization bonds of one series will have no recourse to collateral for rate stabilization bonds of a different series. In the event that more than one series of rate stabilization bonds is issued, the administration fees, independent manager fees and other operating expenses payable by us on any payment date will be assessed to each series on a pro rata basis, based upon the respective outstanding principal amounts of each series. Please read “SECURITY FOR THE RATE STABILIZATION BONDS―Description of Indenture Accounts” and “―How Funds in the Collection Account will be Allocated” in the accompanying prospectus. Although each series of rate stabilization bonds will have its own rate stabilization property, qualified rate stabilization charges relating to the Bonds and qualified rate stabilization charges relating to any other series will be collected through single bills to individual residential electric customers that will include all charges related to the purchase of electricity, and will include a bill message informing the customer that the qualified rate stabilization charge is a component of the bill. In the event a customer does not pay in full all amounts owed under any bill including qualified rate stabilization charges, BGE is required to allocate any resulting shortfalls in qualified rate stabilization charges ratably based on the amounts of qualified rate stabilization charges owing in respect of the Bonds, any amounts owing in respect of any other series, and amounts owing in respect of rate stabilization bonds issued by any other subsequently created special-purpose subsidiaries of BGE. Please read “THE INITIAL SERVICER, DEPOSITOR AND SPONSOR—Allocation of Partial Customer Payments,”“DESCRIPTION OF THE S-8 Table of Contents RATE STABILIZATION BONDS―Allocations as Between Series” and “THE SERVICING AGREEMENT— Remittances to Collection Account” in the accompanying prospectus. Tax treatment: Fully taxable; treated as debt for U.S. federal income tax purposes. Please read “MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES” in the accompanying prospectus. ERISA eligible: Yes; please read “ERISA CONSIDERATIONS” in the accompanying prospectus. Payment dates and interest accrual: Semi-annually, on and . Interest will be calculated on a 30/360 basis. The first scheduled payment date is , 200[8]. Expected settlement: , 2007, settling flat. DTC, Clearstream and Euroclear. Risk factors: You should consider carefully the risk factors beginning on page [ ] of the accompanying prospectus before you invest in the Bonds. S-9 Table of Contents THE BONDS We will issue the Bonds and secure their payment under an indenture that we will enter into with Deutsche Bank Trust Company Americas, as indenture trustee, referred to in this prospectus supplement and the accompanying prospectus as the indenture trustee. We will issue the Bonds in minimum denominations of $100,000 and in integral multiples of $1,000, except that we may issue one bond in each tranche in a smaller denomination. The initial principal amount, scheduled maturity date, legal final maturity date, expected average life and interest rate for each tranche of the Bonds are stated in the table below. Tranche Expected Average Life (Years) Principal Amount Issued Interest Rate Price to Public (%) Underwriting Discounts and Commissions Proceeds to the Issuing Entity Scheduled Maturity Date Legal Final Maturity Date The scheduled maturity date for each tranche of the Bonds is the date when the outstanding principal amount of that tranche will be reduced to zero if we make payments according to the expected amortization schedule for that tranche. The legal final maturity date for each tranche of Bonds is the date when we are required to pay the entire remaining unpaid principal amount, if any, of all outstanding Bonds of that tranche. The failure to pay principal of any tranche of Bonds by the legal final maturity date for that tranche is an event of default, but the failure to pay principal of any tranche of Bonds by the respective scheduled maturitydate will not be an event of default. Please read “DESCRIPTION OF THE RATE STABILIZATION BONDS―Interest and Principal on the Rate Stabilization Bonds” and “―Events of Default; Rights Upon Event of Default” in the accompanying prospectus. The Collateral The Bonds will be secured under the indenture by all of our assets relating to the Bonds. The principal asset pledged will be the rate stabilization property relating to the Bonds, which is a present property right created under the Rate Stabilization Act enacted by the Maryland legislature in June 2006 and by the qualified rate order. The collateral also consists of: · our rights under the sale agreement with BGE, as the depositor, pursuant to which we will acquire the rate stabilization property, under the administration agreement with BGE, as the administrator, and under the bill of sale delivered by BGE pursuant to the sale agreement, · our rights related to the true-up mechanism, · our rights under the servicing agreement with BGE, as the servicer, and any subservicing, agency or collection agreements executed in connection with the servicing agreement, · the collection account for the Bonds and all subaccounts of the collection account, S-10 Table of Contents · our rights in all deposits, guarantees, surety bonds, letters of credit and other forms of credit support provided by or on behalf of retail electric providers pursuant to any qualified rate order or tariff, · all of our other property related to the Bonds, · all existing and future claims, demands, causes and choses in action in respect of any or all of the foregoing, and · all payments on or under and all proceeds in respect of any or all of the foregoing. The Rate Stabilization Property The rate stabilization property includes the right to impose, collect and receive, through the applicable qualified rate stabilization charges payable by all existing and future residential electric customers located within BGE’s service territory, as such service territory was defined at the time of issuance of the qualified rate order, an amount expected to be sufficient to pay principal and interest on the Bonds and certain ongoing administration and servicing costs related to the rate stabilization property, and to make other deposits in connection with the Bonds. During the 12 months ended December 31, 2006, approximately 40.2% of BGE’s total electric deliveries were to residential electric customers. Neither the State of Maryland nor any political subdivision, agency, authority or instrumentality of the State of Maryland, nor any other entity, will be obligated to provide funds for the payment of the Bonds. The Rate Stabilization Act required BGE to file a rate stabilization plan with the Maryland Commission, pursuant to which BGE would (i) limit the increase in total residential electric rates for its market-based standard offer service to residential electric customers to 15%, for the period beginning July 1, 2006 to May 31, 2007; (ii) defer charging customers for the balance of its residential electric supply costs; and (iii) structure such deferral in a competitively neutral manner so that residential electric customers not on utility standard offer service would also receive the same benefit. Under the Rate Stabilization Act and the qualified rate order, BGE was authorized to cause the securitization and issuance of the Bonds and must use the net proceeds of the Bonds to finance or recover its rate stabilization costs. Rate stabilization costs include (w) the excess of the contracted price incurred by BGE for the purchase of energy supplies for its standard offer service to residential electric customers over the amount that BGE is authorized to recover from those customers under its approved rate stabilization plan, covering the period from July 1, 2006 through May 31, 2007,including certain other deferred costs approved under that plan, all referred to as deferred power supply costs, (x) the approved costs of issuing, supporting and servicing rate stabilization bonds, (y) any approved costs for retiring and refunding any existing debt and equity securities issued to temporarily finance the rate stabilization costs, and (z) BGE’s actual borrowing costs to carry the deferred power supply costs as a regulatory asset under the rate stabilization plan. Qualified rate stabilization charges authorized in the qualified rate order that relate to the Bonds are irrevocable and not subject to reduction, impairment, or adjustment by further action of the Maryland Commission, except for periodic true-up adjustments to correct overcollections or undercollections and to provide the expected recovery of amounts sufficient to timely provide all payments of debt service and other required amounts and charges in connection with the Bonds. Please read “CREDIT ENHANCEMENT―True-Up Mechanism for Payment of Scheduled Principal and Interest” in this prospectus supplement. All revenues and collections resulting from qualified rate stabilization charges provided for in the qualified rate order that relate to the Bonds are part of the rate stabilization property. The rate stabilization property relating to the Bonds and other rate stabilization property that may be transferred to us in connection with one or more separate qualified rate orders providing for separate series of rate stabilization bonds are described in more detail under “THE SALE AGREEMENT―Sale and Assignment of the Rate Stabilization Property” in the accompanying prospectus. S-11 Table of Contents We will purchase the rate stabilization property from BGE to support the issuance of $ in principal amount of the Bonds. The servicer will bill and collect qualified rate stabilization charges allocable to the Bonds from residential electric customers and from retail electric providers that bill residential electric customers directly and will remit the collections to the indenture trustee. The retail electric providers will in turn bill and collect the qualified rate stabilization charges from those residential electric customers that each is authorized to bill on behalf of BGE. Each retail electric provider will include the qualified rate stabilization charges in its bill to its residential electric customers. Each retail electric provider will be required to pay the qualified rate stabilization charges to the servicer on or before the 15th day after it receives the bill from the servicer, less an allowance for charge-offs and payment lags, whether or not the retail electric provider has collected all amounts owed to it by its residential electric customers. Prior to the date on which the retail electric provider remits the qualified rate stabilization charges to the servicer, the qualified rate stabilization charges may be commingled with the retail electric provider’s other funds. Please read “RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF RETAIL ELECTRIC PROVIDERS” in the accompanying prospectus. Currently, there are no retail electric providers billing residential electric customers directly, although retail electric providers may do so in the future. If a retail electric provider does not remit to the servicer the qualified rate stabilization charges that such retail electric provider is estimated to collect from those residential electric customers that it is authorized to bill on behalf of BGE, the servicer will be permitted to account for any shortfall in such retail electric provider’s remittances through the true-up mechanism after the application of any security posted by the retail electric provider. Please read “RETAIL ELECTRIC PROVIDERS” in the accompanying prospectus and “CREDIT ENHANCEMENT―True-Up Mechanism for Payment of Scheduled Principal and Interest” in this prospectus supplement. For information on how electric service to residential electric customers may be terminated, please read “SERVICING RISKS—Limits on rights to terminate service might make it more difficult to collect the qualified rate stabilization charges” in the accompanying prospectus. Because the amount of qualified rate stabilization charge collections will depend largely on the amount of electricity consumed by customers within BGE’s service territory, the amount of collections may vary substantially from year to year. Please read “THE INITIAL SERVICER, DEPOSITORAND SPONSOR” in the accompanying prospectus. Under the Rate Stabilization Act and the indenture, the indenture trustee or the holders of the Bonds have the right to foreclose or otherwise enforce the lien on the rate stabilization property. However, in the event of foreclosure, there is likely to be a limited market, if any, for the rate stabilization property. Therefore, foreclosure might not be a realistic or practical remedy. Please read “RISKS ASSOCIATED WITH THE UNUSUAL NATURE OF THE RATE STABILIZATION PROPERTY―Foreclosure of the indenture trustee’s lien on the rate stabilization property for a series of rate stabilization bonds might not be practical, and acceleration of the rate stabilization bonds of such series before maturity might have little practical effect” in the accompanying prospectus. Qualified Rate Order On December 28, 2006, the Maryland Commission issued a qualified rate order relating to the Bonds to BGE. The qualified rate order authorizes BGE to securitize and cause to be issued rate stabilization bonds in one or more series in an aggregate principal amount not to exceed the rate stabilization costs consisting of the following three principal categories, which are estimated as of , 2007 to be approximately $ million: (a)$ million of deferred power supply costs; (b) $ million of carrying charges expected to be incurred with respect to such deferred power supply costs, at BGE’s actual short-term borrowing rates, through the expected date of issuance of the Bonds; and (c) an amount not to exceed $ million representing a portion of the estimated upfront issuance costs, plus the cost of the Maryland Commission’s financial advisor. The amount actually securitized is subject to adjustment in the issuance advice letter to be provided by BGE to the Maryland Commission prior to issuance of the Bonds to reflect updated estimated rate stabilization costs and other data. The qualified rate order also authorizes qualified rate stabilization charges in amounts expected to be sufficient to recover the principal and interest on the Bonds and certain ongoing administration and servicing costs related to the rate stabilization property. S-12 Table of Contents Payment and Record Dates and Payment Sources Beginning , 200[8], we will make payments on the Bonds semi-annually on and of each year, or, if that day is not a business day, the following business day (each, a payment date). So long as the Bonds are in book-entry form, on each payment date, we will make interest and principal payments to the persons who are the holders of record as of the business day immediately prior to that payment date, which is referred to as the record date. If we issue certificated rate stabilization bonds to beneficial owners of the Bonds, the record date will be the last business day of the calendar month immediately preceding the payment date. On each payment date, we will pay amounts on outstanding Bonds from amounts available in the collection account and the related subaccounts held by the indenture trustee in the priority set forth under “How Funds in the Collection Account Will Be Allocated” in this prospectus supplement. These available amounts, which will include amounts collected for us by the servicer of the rate stabilization property with respect to the qualified rate stabilization charges, are described in greater detail under “SECURITY FOR THE RATE STABILIZATION BONDS― How Funds in the Collection Account will be Allocated” and “THE SERVICING AGREEMENT―Remittances to Collection Account” in the accompanying prospectus. Principal
